Exhibit 10.2

FOURTH SUPPLEMENT AND FORBEARANCE AGREEMENT
TO THE
MASTER CREDIT AGREEMENT


THIS FOURTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO THE MASTER CREDIT AGREEMENT
(“Fourth Supplement”) is made and entered into as of March 27, 2009 (“Effective
Date”), by and between NEDAK ETHANOL, LLC, a Nebraska limited liability company
(“Borrower”), and AGCOUNTRY FARM CREDIT SERVICES, FLCA (formerly Farm Credit
Services of Grand Forks, FLCA) (“Lender”).
 
RECITALS:


A.           Lender and Borrower have entered into that certain Master Credit
Agreement dated as of February 14, 2007 (the “Master Credit Agreement”), that
certain First Supplement to Master Credit Agreement dated as of February 14,
2007 (the “First Supplement”), that certain Second Supplement to Master Credit
Agreement dated as of February 14, 2007 (“Second Supplement”), and that certain
Third Supplement and Forbearance Agreement to Master Credit Agreement dated as
of April 11, 2008 (“Third Supplement”, and together with the Master Credit
Agreement, First Supplement and Second Supplement, as amended, replaced,
restated, modified, or supplemented from time to time, are referred to as the
“Master Agreement”) pursuant to which Lender has extended certain credit
facilities to Borrower under the terms and conditions set forth in the Master
Agreement.
 
B.           Borrower did not obtain mechanical completion, as defined in the
Construction Agreement (“Mechanical Completion”), of the Project by or on July
15, 2008.
 
C.           Borrower did not achieve 100% name plate production for its ethanol
facility or pass the required performance tests within 60 days after achieving
Mechanical Completion.
 
D.           Borrower has not complied with any of the financial covenants set
forth in Article V of the Master Credit Agreement.
 
E.           The failure to (i) meet the Mechanical Completion date, (ii)
achieve 100% name plate production, and (iii) to comply with the financial
covenants have created one or more defaults under the Master Agreement.
 
F.           In the letter dated February 11, 2009, Lender declared a Default by
Borrower.
 
G.           As a condition to advancing any portion of the Loan to Lender on or
subsequent to the date hereof, Borrower and Lender desire to further amend the
Master Agreement as set forth in this Fourth Supplement to provide for
additional terms and conditions.
 
AGREEMENT:
 
Now, therefore, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

A.           Effect of Fourth Supplement.  This Fourth Supplement supplements
the Master Agreement (including the First Supplement, Second Supplement and
Third Supplement) and applies to all Loans thereunder.
 
B.           Amendments to Master Agreement.  The Master Agreement is amended as
follows:
 
1.           The following definitions, which are set forth in Section 1 of the
First Supplement, are amended to read as follows:
 
“Construction and Term Loan Maturity Date” means the earlier of (a) March 1,
2018, and (b) the date on which the Obligations have been declared or have
automatically become due and payable, whether by acceleration or otherwise.
 
“Loan Conversion Date” means the date which is the first day of the month the
Required Completion Date, which date shall not be later than August 1, 2009.
 
“Margin” means five and forty hundredths percentage points (5.40%) (540 basis
points).
 
“Required Completion Date” means the date of Substantial Completion (as defined
in the First Supplement), which shall occur on or before July 31, 2009.
 
2.           The following definitions, which are set forth in Section 1 of the
Second Supplement, are amended to read as follows:
 
“Margin” means five and forty hundredths percentage points (5.40%) (540 basis
points).
 
“Revolving Facility Maturity Date” means the earlier of (a) March 1, 2018, and
(b) the date on which the Obligations have been declared or have automatically
become due and payable, whether by acceleration or otherwise.
 
3.           Section 8 of the First Supplement is amended to read as follows:
 
Interest Rate.  Interest on the unpaid principal amount of the Construction and
Term Loans will accrue on a variable interest rate equal to LIBOR plus the
Margin; provided, that the interest rate shall not be less than 6.00% per annum
(the “Annual Rate”).
 
4.           Beginning on the Effective Date and for all periods thereafter,
Section 9(a) of the First Supplement is amended to read as follows:
 
 
(a)
During Construction.  During the Funding Period, Borrower will pay in arrears,
not later than the first day of each month, accrued and unpaid interest at the
Annual Rate based on the daily balance on the Construction and Term Loan
outstanding during the related monthly period.

 
5.           Section 7 of the Second Supplement is amended to read as follows:
 
Interest.  Interest on the unpaid principal amount of Revolving Loans will
accrue on a variable interest rate equal to LIBOR plus the Margin; provided,
that the interest rate shall not be
 

 
2

--------------------------------------------------------------------------------

 

less than 6.00% per annum.  Interest accruing on Revolving Loans will be paid in
full in arrears on the first date of each calendar month prior to the Revolving
Facility Maturity Date.
 
6.           Article I, Section 1.07 of the Master Credit Agreement is amended
to read as follows:
 
1.07           Computations.  Computations of interest and fees (to the extent
computed on the basis of days elapsed) hereunder will be made on the basis of a
year of 360 days occurring in the period for which such interest or fees are
payable.  All interest and fees will be considered earned when due.
 
7.           Section 3 of the Third Supplement is amended to delete the previous
Loan Fee and replace it with the following:
 
Article I of the Master Credit Agreement is amended to add the following Loan
Fee:
 
Section 1.15    Loan Fee.  In addition to any other loan fees provided in the
Master Agreement, Borrower shall pay Lender a loan fee in the amount of $250,000
(the “Loan Fee”).  Borrower shall pay the Loan Fee in five consecutive quarterly
installments equaling $50,000 per quarter with Borrower paying the first payment
to Lender on or before April 1, 2010.
 
8.           Article I of the Master Credit Agreement is amended to add the
following Restructure Fee:
 
Section 1.16    Restructure Fee.  In addition to any other loan fees provided in
the Master Agreement, Borrower shall pay Lender a restructure fee in the amount
of $100,000 (the “Restructure Fee”).  Borrower shall pay the Restructure Fee on
or before June 30, 2009.
 
9.           Article II, Section 2.1 of the Master Credit Agreement is amended
to add the following conditions precedent:
 
(i)           The Bank Hapoalim LOC and FNBO’s confirmation of the Bank Hapoalim
LOC must both be extended in writing in a form acceptable to Lender through
March 31, 2009 and that certain letter of credit issued by Bank Hapoalim dated
May 9, 2008 in the amount of $5,500,000 (the “Bank Hapoalim Second LOC”) and
confirmation by JPMorgan Chase Bank, N.A. (“JPMorgan”) of the Bank Hapoalim
Second LOC must both be extended in writing in a form acceptable to Lender
through March 31, 2009, or, in the event one or more of the foregoing is not
extended, all the funds available under the applicable letter of credit shall be
drawn by Lender.
 
(j) Before March 31, 2009, the Bank Hapoalim LOC and FNBO’s confirmation of the
Bank Hapoalim LOC must both be extended in writing in a form acceptable to
Lender through April 15, 2009, or, in the event one or more of the foregoing is
not extended, all the funds available under the Bank Hapoalim LOC shall be drawn
by Lender.
 
(k) Before March 31, 2009, the Bank Hapoalim Second LOC and JPMorgan’s
confirmation of the Bank Hapoalim Second LOC must both be extended in writing in
a form acceptable to Lender through June 30, 2009, or, in the event one or more
of the foregoing is not
 

 
3

--------------------------------------------------------------------------------

 

extended, all the funds available under the Bank Hapoalim Second LOC shall be
drawn by Lender.
 
(l)           Borrower shall have delivered JPMorgan’s consent to the assignment
of proceeds under the Bank Hapoalim Second LOC to Lender.
 
(m)           Borrower and Delta-T shall have executed that certain Amended and
Restated Promissory Note dated October 22, 2008 issued by Borrower in favor of
Delta-T in the principal amount of $5,000,000 (“Amended Promissory Note”) to
provide that all remaining payments owed by Borrower to Delta-T thereunder shall
not be due or payable on or before 24 months after Performance Test Acceptance
(as defined in the Construction Contract) and the principal amount outstanding
pursuant to the Amended Promissory Note shall be reduced by all liquidated
damages earned by Borrower.
 
(n)           The members of Borrower’s Board of Directors, collectively, shall
have invested an additional $1,000,000 in Borrower on terms acceptable to
Lender, and a Responsible Officer has delivered a certificate to Lender in a
form satisfactory to Lender certifying that the additional $1,000,000 investment
from the Borrower’s Board of Directors has been made and deposited with
Borrower.
 
(o)           Borrower shall have paid all legal fees and expenses due and owing
to Lender under the Master Agreement and this Fourth Supplement.
 
10.           Article IV, Section 4.01 of the Master Credit Agreement is amended
to add the following Financial Statement and Other Information deliverables:
 
(i)           as soon as available and in any event within 10 days after the end
of each month, an unaudited balance sheet of Borrower as of the end of such
month and the related unaudited statement of income of Borrower for such month
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding month and the corresponding
portion of Borrower’s previous fiscal year; in either case all certified by an
appropriate Responsible Officer of Borrower as presenting fairly in all material
respects the financial condition and results of operations of Borrower in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(j)           within 10 days of the last day of each month, a certificate, in
form and substance satisfactory to Lender in all respects, of a Responsible
Officer, attaching a production report, certified as to accuracy, which sets
forth pertinent information in respect of the amount of ethanol produced and
other information as Lender may request from time to time; and
 
(k)           upon request, Borrower shall provide Lender such other reports
related to the Project or Borrower as Lender may reasonably request.
 
11.           Article IV, Section 4.15 of the Master Credit Agreement is amended
to read as follows:
 
Successful Plant Operations Test. Borrower shall achieve 100% name plate ethanol
production for its ethanol facility under the Construction Contract on or before
May 1, 2009 and
 

 
4

--------------------------------------------------------------------------------

 

shall have the capability to maintain 100% name plate ethanol production
indefinitely.  Borrower will successfully complete all performance tests
contemplated under the Construction Contract on or before August 1, 2009 and
shall have the capability to maintain 100% name plate production indefinitely.
 
12.           Article IV of the Master Credit Agreement is amended to add the
following Affirmative Covenants:
 
4.22           Additional Capital.  Borrower must have obtained $1,000,000 of
additional equity or subordinated debt capital on or before April 30, 2009, and
a Responsible Officer must deliver a certificate to Lender in a form
satisfactory to Lender certifying that the additional $1,000,000 equity or
subordinated debt has been made and deposited with Borrower on or before April
30, 2009.


4.23           Capital Raising Plan.  Borrower must submit a comprehensive plan
to attract additional equity or subordinated debt to Lender in writing on or
before May 1, 2009, which plan must include Borrower regaining compliance with
Section 5.01 of the Master Credit Agreement on or before December 31, 2010 and
Sections 5.02 through 5.06 of the Master Credit Agreement on or before December
31, 2009 and be approved by Lender.


4.24           Payments to Delta-T.  Borrower shall make no payments to Delta-T
under the Amended Promissory Note during a Default or Event of Default or after
acceleration.


13.           Section 5 of the First Supplement is amended to add the following
limitation to Advanced:
 
 
(h)
Limitation.  Lender shall have no obligation, and Borrower shall have no right
to request, demand or receive, any Advance to pay interest, fees or other
amounts owing to Lender.  Notwithstanding the foregoing, all of Lender’s rights
under Section 5(b) of the First Supplement shall remain in full force and
effect.

 
14.           Article VI, Section 6.01 of the Master Credit Agreement is amended
to add the following exception to the prohibition on Borrower incurring
Indebtedness:
 
(f)           Indebtedness subordinate to the Obligations and acceptable to and
approved in writing by Lender in its sole discretion.
 
C.           Waiver.  Upon effectiveness of this Fourth Supplement and
satisfaction of all conditions precedent contained in the Master Agreement and
this Fourth Supplement, Lender hereby waives compliance by Borrower of Sections
5.01 through 5.06 of the Master Credit Agreement through September 30, 2009;
Section 9(d) of the First Supplement through December 31, 2009; and Section 4.14
of the Third Supplement as relates to Mechanical Completion.
 
D.           Interest Rate Acknowledgement.  Borrower hereby acknowledges and
agrees that for all purposes under the Master Agreement except for Section 1.04
and the application of Default Interest, the interest rate shall be a variable
interest rate equal to LIBOR plus the Margin; provided, that the interest rate
shall not be less than 6.00% per annum.
 

 
5

--------------------------------------------------------------------------------

 

E.           Conditions to Effectiveness of this Fourth Supplement.  The
effectiveness of this Fourth Supplement is subject to satisfaction, in Lender’s
sole discretion, of each of the following conditions precedent:
 
1.           Representations and Warranties. The representations and warranties
of Borrower in the Master Agreement, except those set forth at Section 3.04 of
the Master Credit Agreement, are true and correct in all material respects on
and as of the date hereof.
 
2.           Delivery of Executed Loan Documents. Lender shall have received
this Fourth Supplement, which may be in counterparts, executed by Borrower and
Lender.
 
F.           General Provisions.
 
1.           No Other Modifications.  The Master Agreement, as expressly
modified by this Agreement, shall continue in full force and effect and be
binding upon the parties.
 
2.           Successors and Assigns.  This Fourth Supplement shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or obligations.
 
3.           Definitions.  Capitalized terms used, but not defined, in this
Fourth Supplement shall have the meaning set forth in the Master Agreement.
 
4.           Severability.  Should any provision of this Fourth Supplement be
deemed unlawful or unenforceable, the provision shall be deemed several and
apart from all other provisions of this Fourth Supplement and all remaining
provisions of this Fourth Supplement shall be fully enforceable.
 
5.           Governing Law.  To the extent not governed by federal law, this
Fourth Supplement and the rights and obligations of the parties shall be
governed by, interpreted and enforced in accordance with the laws of the State
of North Dakota.
 
6.           Headings.  The captions or headings in this Fourth Supplement are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Fourth Supplement.
 
7.           Counterparts.  This Fourth Supplement may be executed by the
parties in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable.  Any party delivering an executed counterpart of this Fourth
Supplement by telefax, facsimile, or e-mail transmission of an Adobe® file
format document also shall deliver an original executed counterpart of this
Fourth Supplement, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Fourth
Supplement.
 
G.           Amended and Restated Master Agreement.   Borrower agrees that on or
before the Loan Conversion Date, Borrower will cooperate with Lender and use
commercially reasonable efforts to amend and restate the Master Agreement to
reflect the terms applicable to the Construction and Term Loan Facility and
Revolving Facility after Substantial Completion (as defined in the First
Supplement).
 
H.           Reservation of Rights.  Nothing in this Fourth Supplement shall be
deemed to create a course of dealing or otherwise entitle the Borrower to a
consent to, or a waiver, amendment, modification, or other change of, any of the
terms, conditions, obligations, covenants, or agreements contained in the Master
Agreement or any other Loan Documents in similar or different circumstances in
the future.
 
I.           Release.  BORROWER RELEASES, WAIVES AND FOREVER DISCHARGES LENDER
AND ITS RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM
ALL KNOWN AND UNKNOWN, ABSOLUTE AND CONTINGENT, CLAIMS, DEFENSES, SETOFFS,
COUNTERCLAIMS, CAUSES OF ACTIONS, ACTIONS, SUITS OR OTHER LEGAL PROCEEDINGS OF
ANY KIND EXISTING OR ACCRUED IN FAVOR OF BORROWER AS OF THE DATE OF THIS FOURTH
SUPPLEMENT.
 
J.           Recitals.  The Recitals to this Agreement are incorporated into the
Agreement.
 


(Remainder of Page Intentionally Left Blank)

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Fourth Supplement to be duly
executed by their respective authorized officers effective as of the day and
year first written above.
 

 
BORROWER:
       
NEDAK ETHANOL, LLC
 
 
 
By:
/s/  Jerome Fagerland       Name:  Jerome Fagerland        Title:    President
and General Manager          

 

       
 
By:
/s/ Everett L.
Vogel                                                                      
Name:  Everett L. Vogal       Title:    Chairman of the Board           

 

  LENDER:      
 
 AGCOUNTRY FARM CREDIT SERVICES, FLCA
 
 
 
By:
/s/ Randolph L. Aberle       Name:  Randolph L. Aberle       Title:    Vice
President          





 
[SIGNATURE PAGE FOR FOURTH SUPPLEMENT TO MASTER CREDIT AGREEMENT]





 
7

--------------------------------------------------------------------------------

 
